                                                                                                Case 3:19-cv-00399-LRH-WGC Document 16 Filed 02/13/20 Page 1 of 2



                                                                                           1   MOLLY M. REZAC
                                                                                               Nevada Bar No. 7435
                                                                                           2   molly.rezac@oglegreedeakins.com
                                                                                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                           3
                                                                                               50 West Liberty Street
                                                                                           4   Suite 920
                                                                                               Reno, NV 89501
                                                                                           5   Telephone: 775.440.2372
                                                                                               Fax: 775.440.2376
                                                                                           6
                                                                                               Attorney for Golden Gate Petroleum
                                                                                           7
                                                                                               of Nevada, LLC
                                                                                           8
                                                                                                                              UNITED STATES DISTRICT COURT
                                                                                           9
                                                                                                                               FOR THE DISTRICT OF NEVADA
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10

                                                                                          11   PATRICK MURRAY,                                    Case No.: 3:19-cv-00399-LRH-WGC

                                                                                          12                           Plaintiff,
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                                                                                     STIPULATION AND ORDER FOR
                                                                                          13   vs.                                                    DISMISSAL WITH PREJUDICE
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14   GOLDEN GATE PETROLEUM OF
                                                                                               NEVADA, LLC AND DOES I-X,
                                                                                          15
                                                                                                                       Defendants.
                                                                                          16

                                                                                          17

                                                                                          18           Plaintiff Patrick Murray (“Plaintiff”) and Defendant Golden Gate Petroleum of Nevada,

                                                                                          19   LLC (“Defendant”), by and through their respective undersigned counsel, hereby stipulate that all

                                                                                          20   claims Plaintiff had, or may have had, against Defendant that are contained herein, reasonably

                                                                                          21   related to, or could have been brought in the above-captioned action, are hereby dismissed with

                                                                                          22   prejudice in their entirety.

                                                                                          23   ...

                                                                                          24   ...

                                                                                          25   ...

                                                                                          26
                                                                                          27

                                                                                          28

                                                                                                                                              1
                                                                                                Case 3:19-cv-00399-LRH-WGC Document 16 Filed 02/13/20 Page 2 of 2



                                                                                           1          Each party to bear their own fees and costs.

                                                                                           2          IT IS SO STIPULATED.

                                                                                           3   Dated this 12th day of February, 2020.                Dated this 13th day of February, 2020.

                                                                                           4   CHRIS P. BURKE & ASSOCIATES                           OGLETREE, DEAKINS, NASH, SMOAK
                                                                                                                                                     & STEWART, P.C.
                                                                                           5
                                                                                                /s/ Christopher P. Burke                              /s/ Molly M. Rezac
                                                                                           6
                                                                                               Christopher P. Burke                                  Molly M. Rezac
                                                                                           7   Nevada Bar No. 4093                                   Nevada Bar No. 7435
                                                                                               702 Plumas Street                                     50 West Liberty Street
                                                                                           8   Reno, NV 89509                                        Suite 920
                                                                                               Telephone: 775.333.9277                               Reno, NV 89501
                                                                                           9   Attorney for Plaintiff Patrick Murray                 Telephone: 775.440.2372
                                                                                                                                                     Attorney for Defendant Golden Gate
                                                                                          10
                                                                                                                                                     Petroleum of Nevada, LLC
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11

                                                                                          12                                                ORDER
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13          IT IS SO ORDERED.
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14          DATED this 14th day of February, 2020.
                                                                                          15                                     UNITED STATES DISTRICT/MAGISTRATE JUDGE

                                                                                          16                                           DATED:            _________________________________
                                                                                                                                                         LARRY R. HICKS
                                                                                          17                                                             UNITED STATES DISTRICT JUDGE
                                                                                          18

                                                                                          19
                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26
                                                                                          27

                                                                                          28


                                                                                                                                                2
